Citation Nr: 1815972	
Decision Date: 03/15/18    Archive Date: 03/23/18

DOCKET NO.  17-23 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Gregory M. Rada, Attorney


ATTORNEY FOR THE BOARD

C. Casey, Associate Counsel



INTRODUCTION

The Veteran served active duty in the United States Navy from February 1982 to July 1985.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from an April 2015 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, which granted entitlement to service connection for PTSD with a rating of 30 percent, effective February 13, 2014.

The Veteran, via her attorney, requested a Board hearing in November 2017; however, the Veteran withdrew her request in December 2017.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

When a Veteran files a claim for an increased rating, she is presumed to be seeking the maximum benefit under any applicable theory, including total disability rating based on individual unemployability (TDIU).  See generally Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); Rice v. Shinseki, 22 Vet. App. 447.  When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for entitlement to TDIU will be considered to have been raised by the record as "part and parcel" of the underlying claim.  Id. at 453-54.  In this case, there is evidence of record that the Veteran was unable to obtain or maintain substantially gainful employment due to her service-connected disability.  Therefore, the issue of entitlement to TDIU has been raised by the record.

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDING OF FACT

The Veteran's PTSD is manifested by symptoms such as occupational and social impairment with reduced reliability and productivity due to such symptoms as impairment of memory; impaired judgment; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.


CONCLUSION OF LAW

The criteria for an initial rating of 50 percent, but not higher, for PTSD have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.21, 4.126, 4.130, Diagnostic Code 9411 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017).  Separate Diagnostic Codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1 (2017).  

When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the claimant.  38 C.F.R. § 4.3 (2017).  

Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Veteran's disability should be viewed in relation to its history.  38 C.F.R. § 4.1 (2017); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Given the nature of the present claim for a higher initial evaluation, the Board has considered all evidence of severity since the effective date for the award of service connection in February 2014.  Fenderson v. West, 12 Vet. App. 119 (1999).  

In general, all disabilities, including those arising from a single disease entity, are rated separately, and disability ratings are then combined in accordance with 38 C.F.R. § 4.25 (2017).  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities.  38 C.F.R. § 4.14 (2017).  It is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several Diagnostic Codes.  However, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  

The Veteran was rated at 30 percent disabling, effective February 13, 2014, under 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under Diagnostic Code 9411, which is governed by a General Rating Formula for Mental Disorders (General Rating Formula), a 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and/or difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and/or inability to establish and maintain effective relationships.  Id. 

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and/or memory loss for names of close relatives, own occupation, or own name).  Id.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact a veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Id. at 442.  Nevertheless, all ratings in the General Rating Formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the Veteran's impairment must be "due to" those symptoms, a Veteran may only qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.

Analysis

The Veteran asserts that her symptoms of PTSD are such that they warrant an initial disabling rating in excess of 30 percent.

Turning to the evidence of record, the Veteran was afforded a VA examination in April 2015.  The VA examiner summarized the severity of the Veteran's PTSD as occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.  

At the April 2015 examination, the Veteran indicated that she was never married, has no children, is estranged from her sister, and has only a few friends in Florida.  She currently lives alone but was previously homeless.  The Veteran noted ongoing struggles with connecting with others, due to difficulty with trust and communication.  She stated that she had been a nationwide petitioner on and off since 2002 so that she did not have to work for someone else.  She maintained that if she had to work with men, she became very flustered.  She reported struggles with sleep, irritability, and intrusive thoughts.  The VA examiner found evidence of depressed mood, anxiety, chronic sleep impairment, mild memory loss, and disturbances of motivation and mood.  The VA examiner noted that the Veteran arrived on time, was appropriately dressed, and had normal speech.  Thought production was functional, and judgment and insight appeared adequate.  The Veteran denied any suicidal ideation.

The Veteran was afforded a second VA examination in June 2016.  The VA examiner summarized the severity of the Veteran's PTSD as occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication. 

The Veteran reported that she did not have any friends.  She stated that she lives in a hotel that was provided by an organization that she works for, and that she drives and is able to manage activities of daily living independently.  She maintained that she was not stable and that she was not getting along well with others.  She also reported experiencing sleep disturbance characterized by racing thoughts and getting "set off" easily so that she has to shut down and retreat.  The VA examiner found evidence of depressed mood and anxiety.  The VA examiner opined that the Veteran's demonstrated Cluster B personality traits will more likely than not pose significant impairment in any employment setting that requires close supervision or frequent contact with the public.  The examiner noted that the Veteran had poor eye contact and pressured speech, and that it was difficult to establish a rapport.  The VA examiner indicated that the Veteran was defensive and contentious throughout the examination.  The examiner specifically noted that the Veteran made disparaging remarks and prematurely left the office toward the end of the interview.

In June 2016, the Veteran reported to a private counseling service to obtain mental health treatment.  Intake notes from the private counselor describe the Veteran as anxious and agitated.  The Veteran reported problems with authority, and that her symptoms include depression, loss of appetite, trouble sleeping, feelings of worthlessness, and anxiety.  The Veteran was unable to commit to a counseling schedule due to concerns about maintaining employment.

In September 2017, a private psychologist reviewed the Veteran's claims file and conducted a clinical interview.  The private psychologist concluded that the Veteran's PTSD has imposed extremely severe limitations of social and occupational functioning to the point of total disability since February 2014.  The private psychologist found evidence of deficiencies in most areas, including work, family relations, and judgment.  The private psychologist attributed the Veteran's intolerance for authority and vulnerability to triggers to PTSD and not any other mental health disability. 

After consideration of the evidence of record, and resolving reasonable doubt in the Veteran's favor, the Board finds that, the Veteran's PTSD symptoms more nearly approximate the 50 percent disability rating criteria under the General Formula for Rating Mental Disorders throughout the appeal period.

The evidence of record indicates that the Veteran experienced symptoms of depressed mood, anxiety, panic attacks, irritability and chronic sleep impairment.    Both VA and private psychological examiners have found impaired judgment and difficulty in establishing and maintaining effective work and social relationships.  The Veteran was noted to have intolerance for authority and vulnerability to triggers.  The Veteran was never married, has no children, is estranged from her sister, and there is no evidence in the record of any strong social relationships.  The evidence shows that the Veteran has been homeless, and lives alone when she is able to find housing.  Therefore, the Veteran's symptoms more closely approximate a 50 percent disabling rating. 

The record does not indicate that the Veteran has suicidal ideation.  Moreover, the Veteran did not experience symptoms of speech intermittently illogical, obscure, or irrelevant.  The Board notes that while the Veteran reported anxiety, the evidence does not establish that the Veteran's panic or depression was affecting the ability to function independently, appropriately, and effectively.  Furthermore, the record does not indicate that the Veteran has obsessional rituals, symptoms of spatial disorientation, neglect of personal appearance and hygiene, and/or inability to establish and maintain effective relationships.  While the June 2016 VA examiner reported the Veteran was defensive and contentious, the record does not indicate that the Veteran has impaired impulse control.  While the evidence suggests that the Veteran experiences anxiety in stressful situations, the evidence does not establish that the Veteran has difficulty in adapting to stressful circumstances.  Therefore, a 70 percent disabling evaluation is not warranted.

The evidence of record does not show that the Veteran's symptoms produce total occupational and social impairment as to warrant a 100 percent rating.  The Veteran has been able to maintain seasonal employment as a signature gatherer.  The record also does not establish that the Veteran is in persistent danger of hurting herself or others.  There has also been no evidence of delusions or hallucinations, gross impairment in thought processes or communication, grossly inappropriate behavior, intermittent inability to perform activities of daily living, or disorientation to time or place.  Furthermore, while the record indicates some memory loss, it does not show memory loss so severe that the Veteran forgets the names of close relatives, her own occupation, or her name.  Therefore, a 100 percent rating is not warranted.

In reaching this decision, the Board has considered the Veteran's lay statements.  The Board notes that the Veteran is competent to report observations with regard to the severity of her symptomatology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The Board finds these lay statements to be credible and consistent with the rating now assigned.  To the extent she argues her symptomatology is more severe, the Veteran's statements must be weighed against the other evidence of the record.  Here, the specific examination findings of trained health care professionals and documented medical treatment records are of greater probative weight than the more general lay assertions that a rating higher than 50 percent is warranted.

Accordingly, the Board finds that a 50 percent initial rating is warranted, but the evidence of record weighs against a finding of a disabling rating in excess of 50 percent throughout the appeals period.  38 C.F.R. § 4.130.


ORDER

Entitlement to an initial disability rating of 50 percent for PTSD, but no higher, is granted.






REMAND

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated as totally disabled.  38 C.F.R. § 4.16. 

Substantially gainful employment is that employment that is ordinarily followed by the nondisabled to earn their livelihoods with earnings common to the particular occupation in the community where the veteran resides.  Moore v. Derwinski, 1 Vet. App. 356 (1991).  Marginal employment will not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).

A TDIU may be assigned, if the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability it is ratable at 60 percent or more, and that if there are two or more such disabilities at least one is ratable at 40 percent or more and the combined rating is 70 percent or more.  38 C.F.R. § 4.16(a).  In exceptional circumstances, where the Veteran does not meet the percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment due to service-connected disability.  38 C.F.R. § 4.16(b).

In this case, the Veteran was found service-connected for PTSD, which is currently rated as 50 percent disabling as a result of the above decision.  In a November 2017 letter, the Veteran's attorney provided evidence that the Veteran has been unable to earn above the Federal poverty level since 2012, and had no taxable earnings in 2016.  Therefore, although the Veteran does not meet the percentage requirements, the issue of entitlement to TDIU on an extraschedular basis has been raised by the record.

Rating boards are required to submit to the Director of the Compensation and Pension Service for consideration all cases where there is evidence that the Veteran is unemployable by reason of service-connected disabilities, but who do not meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  Bowling v. Principi, 15 Vet. App. 1 (2001).  The Board is precluded by regulation from considering the assignment of TDIU pursuant to 38 C.F.R. § 4.16(b) in the first instance and must refer that matter for adjudication, including referral to the Director of the Compensation and Pension Service for consideration.  38 C.F.R. § 4.16(b).

The Veteran has not been provided with VCAA notice of the requirements for a TDIU claim, and such notice should be provided on remand.  Additionally, the Veteran should be asked to complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, to obtain relevant employment information.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Send the Veteran proper VCAA notice under 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159 informing her of what is needed to substantiate a claim for TDIU.  The Veteran should also be asked to complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.

2.  After affording the Veteran a reasonable amount of time to complete VA From 21-8940, refer the claim for TDIU to the Director, Compensation Service for consideration of entitlement to a TDIU on an extraschedular basis in accordance with 38 C.F.R. § 4.16(b), and notify the Veteran of such action.

3.  If any claim remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.




______________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


